DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites the limitation "the heat spreader elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2,706,408 issued to Holbrook (“Holbrook”).

As for claim 1, Holbrook discloses a fluid probe comprising:
a heat spreader structure (10, 11, 14) that defines a fluid chamber (space inside 13) therein that is in fluidic communication with an external environment around the probe (via 17); and
a thermal energy source (power plant; col. 2, lines 45-49) in thermal communication with the heat spreader structure (10, 11, 14);
wherein the thermal energy source transfers heat (via the liquid that cools the power plant) between the heat spreader structure and the thermal energy source (col. 2, lines 45-49).

As for claim 2, Holbrook discloses that the heat spreader structure (10, 11, 14) includes heat pipes (10, 11).

As for claim 3, Holbrook discloses that the heat pipes (10, 11) are attached together (see the Figure).

As for claim 4, Holbrook discloses that the heat pipes (10, 11) have circular cross sections (col. 1, lines 65-68).

As for claim 7, Holbrook discloses that the heat spreader structure (10, 11, 14) is at a tip (14) of the fluid probe.

As for claim 8, Holbrook discloses that the heat spreader structure (10, 11, 14) includes multiple heat spreader elements (10, 11, 14) attached together (via 14, 28).

As for claim 9, Holbrook discloses that the fluid probe further includes a sampling tube (13) that surrounds the fluid chamber (space inside 13), between the heat spreader structure (10, 11, 14) and the fluid chamber (space inside 13).

As for claim 10, Holbrook discloses that the heat spreader structure (10, 11, 14) includes multiple heat spreader elements (10, 14) attached to the sampling tube (13).

As for claim 11, Holbrook discloses that the fluid probe includes an additional sampling tube (12) that is attached to the heat spreader structure (10, 11, 14).

As for claim 12, Holbrook discloses that the additional sampling tube (12) is in fluid communication with external environment (via 19 and 24).



As for claim 14, Holbrook discloses that the fluid probe is a pitot tube (see the title).

As for claim 17, Holbrook discloses a method of maintaining a thermal condition of a fluid probe, the method comprising:
providing a heat spreader structure (10, 11, 14) as part of the fluid probe, wherein the heat spreader structure (10, 11, 14) defines a fluid chamber (inside 13) therein that is in fluidic communication with an external environment around the probe (via 17), and wherein the heat spreader structure (10, 11, 14) is in thermal communication with a thermal energy source (power plant; col. 2, lines 45-49) of the fluid probe; and
transferring heat between the heat spreader structure and the thermal energy source (col. 2, lines 19-27) during operation of the fluid probe (col. 2, lines 45-49).

As for claim 18, Holbrook discloses an aircraft pitot tube comprising:
a heat spreader structure (10, 11, 14) that defines within a dynamic pressure chamber (inside 12);

a thermal energy source (power plant) in thermal communication with the heat spreader structure (col. 2, lines 45-49);
wherein the heat spreader structure (10, 11, 14) transfers heat between the thermal energy source and an environment external to the pitot tube (col. 2, lines 45-49).

As for claim 19, Holbrook discloses that the heat spreader structure (10, 11, 14) includes multiple heat pipes (10, 11).

Claims 1, 5, 7, 8, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2019/0293676 by Jacob et al. (“Jacob”).

As for claim 1, Jacob discloses a temperature-controlled fluid probe comprising:
a heat spreader structure (36, 42; paragraph [0033]) that defines a fluid chamber (28) therein that is in fluidic communication with an external environment around the probe (via 20); and
a thermal energy source (40) in thermal communication with the heat spreader structure (36, 42);


As for claim 5, Jacob discloses that the heat spreader elements (36, 42) are arrayed around a periphery of the fluid probe (see Fig. 2).

As for claim 7, Jacob discloses that the heat spreader structure (36, 42) is at a tip of the fluid probe (see Fig. 2).

As for claim 8, Jacob discloses that the heat spreader structure (36, 42) includes multiple heat spreader elements (see several 42 in Fig. 2) attached together (via 36).

As for claim 14, Jacob discloses that the fluid probe is a pitot tube (paragraph [0030]).

As for claim 17, Jacob discloses a method of maintaining a thermal condition of a fluid probe, the method comprising:
providing a heat spreader structure (36, 42; paragraph [0033]) as part of the fluid probe, wherein the heat spreader structure (36, 42) defines a fluid chamber (28) therein that is in fluidic communication with an external environment around the probe (via 20), and wherein the heat spreader structure (36, 42) is in thermal communication with a thermal energy source (40) of the fluid probe; and
.

Claims 1, 8 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0359976 by Richards (“Richards”).

As for claim 1, Richards discloses a temperature-controlled fluid probe (6, 5, 10) comprising:
a heat spreader structure (12, 26) that defines a fluid chamber (20) therein that is in fluidic communication with an external environment around the probe; and
a thermal energy source (17) in thermal communication with the heat spreader structure (12, 26) ;
wherein the thermal energy source transfers heat between the heat spreader structure and the thermal energy source (paragraph [0017]).

As for claim 8, Richards discloses that the heat spreader structure (12, 26) includes multiple heat spreader elements (21, 26) attached together.

As for claim 15, Richards discloses that the fluid probe is a medical instrument for injecting and/or removing fluid from a body (paragraph [0014]).



As for claim 17, Richards discloses a method of maintaining a thermal condition of a fluid probe (6, 5, 10), the method comprising:
providing a heat spreader structure (12, 26) as part of the fluid probe, wherein the heat spreader structure (12, 26) defines a fluid chamber (20) therein that is in fluidic communication with an external environment around the probe, and wherein the heat spreader structure (12, 26) is in thermal communication with a thermal energy source (17) of the fluid probe; and
transferring heat between the heat spreader structure and the thermal energy source during operation of the fluid probe (paragraph [0017]).

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art of record and the examiner’s knowledge does not disclose or suggest a central heat spreader element surrounded by heat spreader elements arrayed around a periphery of a fluid probe; and wherein a fluid chamber 
Regarding claim 20, the prior art of record and the examiner’s knowledge does not disclose or suggest a heat spreader structure that includes a central heat pipe surround by periphery heat pipes; and wherein a dynamic pressure chamber includes interstitial spaces between the central heat pipe and the periphery heat pipes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 4,275,603 issued to Kalocsay (“Kalocsay”) is cited for all that it discloses including a heat spreader that surrounds a fluid chamber of a pitot tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853